Citation Nr: 0213427	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-04 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for left arm injury 
residuals.  

2.  Entitlement to service connection for left shoulder 
injury residuals.

3.  Entitlement to service connection for neck injury 
residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 determinations by the New 
Orleans, Louisiana, Regional Office (RO), which denied 
service connection for left arm disability, and informed the 
veteran that his claims for left shoulder and neck 
disabilities were previously finally denied in a March 1997 
Board decision.  The veteran appealed those determinations, 
and the RO found that although new and material evidence had 
been submitted with respect to the issues of left shoulder 
and neck disabilities, service connection was not warranted.  
The RO also found that service connection for a left arm 
condition was denied.  

A July 2002 hearing was conducted at the New Orleans RO, 
whereby the undersigned Board Member presided.


FINDINGS OF FACT

1.  All identified relevant evidence and information 
necessary for equitable disposition of the appeal has been 
obtained.  

2.  The veteran is not shown to have developed disabilities 
of the neck, left arm, or left shoulder in service or for 
many years thereafter.  

3.  The current neck disability, and disabilities of the left 
shoulder or left arm, if extant, are not shown to be due an 
injury or other event in the veteran's period of service.  


CONCLUSIONS OF LAW

1.  The veteran's current neck disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  A left arm disability is not due to disease or injury 
that was incurred in or aggravated by service; nor may one be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.  

3.  A left shoulder disability is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
one be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran avers that he manifests left arm, left shoulder, 
and neck injury residuals from a Jeep accident that occurred 
during active service.  

Specifically, during his hearing before the undersigned 
Member of the Board, he testified that he was riding in a 
Jeep that flipped while he was in Vietnam.  The veteran 
testified that he can not recall specifically when the 
accident occurred, or in which month or season it occurred.  

The veteran also submitted a photo at his local hearing at 
the RO, in September 2000, reportedly showing the veteran and 
another individual in Vietnam, with a cast on the veteran's 
left wrist and arm.  However, there is no date on this copy 
of the photo.  

Review of the veteran's service medical records and service 
records show that he was treated in 1969 for an acute injury 
to the left wrist, which occurred in the shop, when a plate 
was dropped on the veteran's wrist.  Service records reveal 
that this injury initially occurred while the veteran was 
stationed at Fort Lewis, Washington.  A June 1969 service 
medical records reveals that the veteran's arm was initially 
wrapped in an ace bandage.  July 1969 records from the 67th 
Evacuation Hospital in Vietnam reflect treatment for the 
veteran's left wrist, show that he was to be x-rayed, and 
that P.T. was prescribed.  A consultation record reveals that 
the veteran had a cast of the left arm for 2 weeks.  

A subsequent entry, dated in February 1970, reveals that the 
veteran reported being in a motor vehicle accident 
approximately 2 years earlier.  The Board has reviewed the 
veteran's record of assignments, and from January 1968 to May 
1968, the veteran appears to have been stationed at Fort 
Benning, Georgia, and not Vietnam.  

Subsequent to service, the record contains evidence of 
extensive treatment to the veteran's neck.  

First, a September 1973 record from the VA Medical Center in 
Buffalo, New York, shows that the veteran was involved in a 
post-service motor vehicle accident.  These treatment records 
show that he complained of pain in his right foot and back.  
The examiner noted that although there was pain in the 
thoracic region, between the shoulder blades, there were no 
objective findings.  

Treatment records from the early and mid 1990s show that the 
veteran injured his neck at his place of employment, while he 
worked in offshore drilling.  Records show that he was 
extensively treated for cervical disc problems, and this 
treatment included fusion of the cervical spine.  The 
evidence is devoid of reference to an in-service injury as a 
cause of the veteran's neck problems.  The evidence does show 
that he filed a workman's compensation claim, and that he was 
ultimately placed on disability retirement from this 
position.  

In April 1994, the veteran was afforded a VA general medical 
examination.  The report of that examination shows that the 
veteran was diagnosed with post-operative fusion of C3, C4, 
C5 and C6; and that he manifested chronic low back pain.  

Analysis

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service was aggravated therein.  
38 C.F.R. § 3.303(a).  

To establish service connection, a showing of continuity of 
symptomatology after discharge is normally required, unless 
there is medical evidence that the inservice condition, 
although not diagnosed as such in service, was 'chronic,' see 
38 C.F.R. § 3.303(b), or there is evidence that connects the 
current condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

Generally, to prove a connection to service, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Proof of direct service connection thus entails proof that an 
incident that occurred during service caused the malady that 
appeared many years later.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran reports that he sustained injuries, as a 
result of a Jeep accident, that resulted in current disorders 
of his neck, left shoulder, and left arm, the preponderance 
of the evidence is against his claims, and they therefore 
must be denied.  

First, the veteran has not demonstrated that he manifests any 
medical training or expertise that would qualify him to make 
medical findings or conclusions as to the etiology of his 
current conditions.  See generally Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Second, the competent medical evidence is devoid of a 
relationship between service and any current disabilities of 
the left arm, shoulder, or neck.  

The Board notes that during recent treatment, the veteran 
currently reports that such injuries are a result of an in-
service Jeep accident, however, review of the record shows 
that his oral history is merely repeated by the examiners, 
unenhanced by further comment, see LeShore v. Brown, 8 Vet 
App 406 (1995), or any supporting medical evidence.  

Thus, while the veteran is competent to testify as to events 
that occurred during service, he is not competent to provide 
medical diagnoses or conclusions from those occurrences.  

Further, the Board must point out that while the veteran's 
testimony is credible, its probative value is in question.  
That is, it appears that the veteran is a poor historian, as 
his current recollection of service events is extremely vague 
surrounding the facts of his in-service Jeep accident.  The 
Board points out that the veteran originally filed a claim 
for service-connection for Jeep accident residuals in 1994, 
and at that time he stated that he could not recall whether 
the accident occurred in Vietnam, or at Fort Benning, 
Georgia.  However, at other times he provided more specific 
information, stating that he was on maneuvers, on a field 
trip from Ranger Training, enroute to Fort Benning, Georgia 
when the driver of the Jeep flipped it, and that he was 
subsequently hospitalized for 2 days following this injury 
(see April 1995 VA Form 9; November 1996 Travel Board hearing 
transcript).  

Although the Board does not doubt that the veteran was 
involved in a motor vehicle accident, the more probative 
evidence of record tends to show that it was not in-service, 
but rather, subsequent to service, in September 1973.  The 
veteran sustained additional post-service injuries in the 
1990s.

First, the Board must point out that the veteran was 
extensively treated during service, including dental 
treatment.  His service medical records (SMRs) show that the 
veteran was seen, on multiple occasions, including while in 
Vietnam, for treatment of his acute left wrist injury.  There 
is no such evidence showing any residuals from a motor 
vehicle accident.  His separation examination, dated June 
1970, shows that he was clinically evaluated as normal in all 
relevant aspects.  

The veteran reported neck symptoms only in conjunction with 
his employment many years subsequent to service.  The medical 
evidence does not show any relationship between current 
disability and service.  

Further, the Board finds that although the copy of the photo 
of the veteran does not bear a date, it further corroborates 
the SMRs, in that its shows only an acute injury to the left 
wrist or arm, which is recorded in the record, and not the 
multiple injuries to the left arm, shoulder or neck area that 
the veteran currently recollects as combined residuals from a 
Jeep accident in service.  

In short while the veteran has offered competent testimony as 
to an injury left arm, shoulder, and neck in service; this 
evidence is outweighed by the lack of any service medical 
records showing the injury, and by the evidence that any 
current disability was first identified after post-service 
accidents.  Accordingly, the weight of the evidence is 
against the veteran's claims.

VCAA

The Board notes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist, was signed into law.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified, as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002)).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).

The pertinent regulations (which implement the Act but, with 
the exception of the provision governing claims to reopen on 
the basis of new and material evidence, do not create any 
additional rights) were recently promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
noted, these regulations are also effective on November 9, 
2000.  Id.

In this case, the record indicates that the RO has considered 
this case in light of the above-noted change in the law.  The 
record also indicates that the RO has advised the veteran of 
the pertinent law and regulations, as well as the information 
and evidence required, in the rating decision, statement of 
the case, and supplemental statements of the case.  In 
addition, in a letter dated in October 2001 the veteran was 
informed of the evidence needed to substantiate a claim for 
service connection, and of what evidence the RO would obtain.

The RO has also obtained the veteran's service medical 
records, service personal records, including duty 
assignments, reported private medical records, employment 
records, and VA outpatient treatment records.  VA has not 
provided the veteran with a current examination.  An 
examination is necessary under the VCAA when there is 
competent evidence of a current disability or symptoms of a 
current disability, and all the evidence indicates that the 
disability or symptoms may be associated with active service.  
38 U.S.C.A. § 5103A.  In this case, as discussed above, the 
evidence does not indicate that the veteran's current 
symptoms are related to service.

The veteran has not indicated that any additional probative 
evidence exists that would be pertinent to his claim.  He 
testified, at the July 2002, hearing that a private physician 
who treated him subsequent to service died, and that those 
records are no longer available.  

The Board also notes that despite requests to do so, the 
veteran has been unable to provide a sufficiently specific 
date that would permit further search for any additional 
service department records, including hospital records that 
may exist. 

Nonetheless, his service medical records appear complete, as 
there are no large gaps in the dates of entries; the records 
of the veteran's treatment at the 67th evacuation hospital 
(where he has most recently reported the inservice treatment 
occurred) are a part of the claims folder, and the SMRs show 
that he was discharged with no clinically ascertainable 
residuals from an injury to the left arm, shoulder or neck.  

Therefore, VA has met its duty to inform and assist the 
veteran under the circumstances of this case.  Accordingly, 
the Board finds that further assistance is not reasonably 
likely to assist the veteran in substantiating his claim.

In conclusion, because the preponderance of the evidence is 
against the determination that a current left arm, left 
shoulder or neck disability is the result of service, service 
connection must be denied, and the benefit of the doubt rule 
is not for application.  


ORDER

Entitlement to service connection for left arm injury 
residuals is denied.  

Entitlement to service connection for left shoulder injury 
residuals is denied.

Entitlement to service connection for neck injury residuals 
is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

